Name: Commission Regulation (EEC) No 1663/84 of 13 June 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/20 Official Journal of the European Communities 14. 6 . 84 COMMISSION REGULATION (EEC) No 1663/84 of 13 June 1984 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1430/84 (3), as last amended by Regulation (EEC) No 1 565/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1430/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 14 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 150, 6 . 6 . 1984, p. 5 . O OJ No L 138 , 24 . 5 . 1984, p. 26 . (4) OJ No L 150 , 6 . 6 . 1984, p. 18 . 14. 6 . 84 Official Journal of the European Communities No L 158/21 ANNEX to the Commission Regulation of 13 June 1984 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No ' Description Subsidy ex 12.01 Colza and rape seed 6,211 ex 12.01 Sunflower seed 11,405 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of June 1984 July 1984 August 1984 September 1984 October 1984 November 1984 ex 12.01 Colza and rape seed 6,211 1,021 3,428 4,916 8,461 10,871 ex 12.01 Sunflower seed 11,405 11,283 7,175 8,091 10,767 